Citation Nr: 1812765	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-32 346	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for right knee chondromalacia.

2.  Entitlement to a compensable rating for left knee chondromalacia. 

3.  Entitlement to a compensable rating for right trochanteric bursitis.

4.  Entitlement to a compensable rating for left trochanteric bursitis. 

5.  Entitlement to a compensable rating for a left ankle sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2008 to May 2012.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left and right knee chondromalacia and left and right trochanteric bursitis rated 0 percent, each, effective May 13, 2012, and a June 2015 rating decision by the New York, New York RO which granted service connection for a left ankle sprain rated 0 percent, effective May 9, 2014.  The file is now in the jurisdiction of the New York, New York RO.  In January 2018 a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The most recent VA examination to assess right and left knee chondromalacia was in December 2015.  The Veteran has alleged that the rating assigned does not reflect the current severity of the knee disabilities.  At the January 2018 Board hearing, he testified that his knees lock when he sits for prolonged periods, he has increased knee pain descending, and he experienced some knee instability.  In light of the allegation of worsening a contemporaneous examination to assess the knee disabilities is necessary.

The most recent VA examination to assess right and left trochanteric bursitis was in December 2015.  The Veteran alleged that the rating assigned does not reflect the current severity of the hip disabilities.  At the January 2018 Board hearing, he reported difficulty climbing and descending stairs and that he took pain medication.  In light of the allegation of worsening, a contemporaneous examination to assess the hip disabilities is necessary.

The most recent VA examination to assess the left ankle strain was in May 2015.  The Veteran alleged that the rating assigned does not reflect the current severity of the ankle disability.  At the January 2018 Board hearing, he related that he had popping, cracking, and swelling in the ankle and that he had trouble walking for an extended period of time.  In light of the allegation of worsening, a contemporaneous examination to assess the ankle disability is necessary.

The record contains VA treatment records for the disabilities on appeal only up to April 2017.  Records of all evaluations and treatment for a disability during an evaluation period are pertinent evidence in a claim for increase (and VA records are constructively of record).

Accordingly, the case is REMANDED for the following :

1.  The AOJ should  secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his knee, hip, and ankle disabilities.  

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right and left knee, right and left hip, and left ankle disabilities.  The Veteran's record (to include all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  [The examiner should also be provided with the criteria for rating knee, hip, and ankle disabilities].  The examiner is asked to:

(a) Assess the current severity of his service-connected right and left knee disabilities.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should assess the knees for pain on active and passive motion and in weight-bearing and nonweight-bearing.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  The examiner should also indicate whether there is X-ray evidence of arthritis and whether there is subluxation or instability (and if so, the degree of such).  

(b) Assess the current severity of the Veteran's service-connected right and left hip disabilities.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  The examination should record the results of range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  All clinical findings should be reported in detail. 

(c) Describe in detail the symptoms and impairment of function associated with the Veteran's left ankle disability.  Testing should include range of motion studies of the ankle, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing. Note whether there is ankylosis of the ankle (and if so, the degree of such).  Identify any symptoms found that are not listed in the rating criteria, including instability and weakness (and their level of severity). If any testing necessary cannot be completed, the examiner should explain why that is so.  

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims .  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

